Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 25-45 in the reply filed on 3/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 25 the phrase “arranged in accordance with a distribution…optimized for podiatry”, claim 26 in its entirety, and in claim 45 the phrase “formed by uniform, predefined, person independent surfaces” and “wherein the orthopaedic footbeds….functional zones” are vague and indefinite and 
     In claim 27 the phrases “orientation of bony parts…” and “along pathways comprising lymphs and/or nerves…” attempts to define the footbed by anatomical elements which are undefined and non statutory subject matter rendering the claim vague and indefinite.
     In claims 29 and 44 the phrase “inside of the foot” is confusing, vague, and indefinite.  It is recommended that it be changed to conventional anatomical terminology such as medial portion.
     Claim 34 is confusing, vague, and indefinite because it is not clear what further structural limitations applicant intends to encompass.  This claim appears to be a method of making or providing which does not provide any further structural limitations.
     Claim 35 is confusing, vague, and indefinite because it is not clear what further limitations applicant intends to encompass with such language.  A footbed is merely a type of insole and therefore it is not clear what further limitations applicant intends to encompass.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 29, 34-37, 40, 41, 44, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessa (5400526).
     Sessa shows a footbed comprising a planar base (30 and/or 34 and 32) with a plurality of pimples (24) as claimed.
     In reference to claim 27, Sessa shows four rows in the ball area (see figure 1).

     In reference to claims 37, 40, and 41 see figures 2 and 3 which show thicker/raised zones in the arch and heel areas.
     In reference to claim 44, see column 5 lines 55- column 6 line 50, the raised arch formed by element 30 has a lesser hardness than a base (34 and 32).
     In reference to claim 45, Sessa discusses the use as a plurality of sets (see column 3 lines 15-24).
Claim(s) 25, 26, 28, 31, 34-37, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgenstern (5860229).
     Morgenstern shows a footbed comprising a planar base (2) with a plurality of pimples (5) as claimed.
    In reference to claim 28, Morgenstern shows pimples arranged in a circle in the heel portion (see figure 7).
     In reference to claim 37 see figure 8 which show thicker/raised zones formed by the addition of element 1.
     In reference to claim 45, Morgenstern discusses the use as a plurality of sets (see column 2 lines 20-22).
Claim(s) 25-27, 30, and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celmo (2004/0000076).
     Celmo shows a footbed comprising a planar base (14/16) with a plurality of pimples (19/20) as claimed.
    In reference to claim 27, Celmo shows pimples arranged under bones of the toes as claimed (see figures 2 and/or 3).
Claim(s) 25-29, and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin (WO 2016/090926 of which US 2017/0340062 is considered to be an English translation and has been used to clarify the rejection below).
     Qin shows a footbed comprising a planar base (401) with a plurality of pimples (403) as claimed.
    In reference to claim 27, Qin shows pimples arranged under bones of the toes as claimed (see figure 6).
     In reference to claim 28, a select number of pimples shown in the heel portion of figure 6 can be considered to be arranged in a circular pattern as claimed.
     In reference to claim 29, a select number of pimples shown in figure 6 can be considered to be aligned as claimed.
     In reference to claims 31-33, see paragraph [0064].
Claim(s) 25-28, 34-37, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menghi (5322056).
     Menghi shows a footbed comprising a planar base (1) with a plurality of pimples (3) as claimed.
    In reference to claims 27, Menghi shows pimples arranged under bones of the toes as claimed (see figure 1).
     In reference to claim 28, a select number of pimples shown in the heel portion (4) of figure 1 can be considered to be arranged in a circular pattern as claimed.
     In reference to claim 37, the zones with pimples would inherently have an overall greater hardness than those areas without.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Celmo (2004/0000076) in view of Chang (2002/0049469).
     Celmo shows a footbed (as discussed above) substantially as claimed except for providing different hardness pimples.  Chang teaches providing pimples having different hardnesses/characteristics/types (see paragraph [0005]-[0007]).  It would have been obvious to providing different types of pimples as taught by Chang in the kit/footbed of Celmo to allow the user to further customize the acupressure of the footbed.
Claims 25-28, 31-37, 39-42, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everz (2004/0103558) in view of either Celmo (2004/0000076) or Menghi (5322056).
     Everz shows a foot bed (1) with a plurality of raised zones (3-6 and additional heel shown in figure 2) substantially as claimed except for providing pimples.  Celmo or Menghi (as discussed above) teaches providing pimples on a footbed.  It would have been obvious to provide pimples as taught by either Celmo or Menghi in the footbed of Everz to providing massage or acrupressure.
Claims 37 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morgenstern (5860229) in view of Hauser (4862604).
     Morgenstern as discussed above shows a footbed substantially as claimed except for a heel depression.  Hauser teaches providing a depression (30) in a heel zone of a footbed.  It would have been obvious to provide a heel depression as taught by Hauser in the footbed of Morgenstern to stabilize the heel bone of the wearer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732